DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
In view of the amendments received 01 March 2021, the Examiner withdraws the Double Patenting rejections.

Response to Arguments
Applicant’s arguments, see “Pre-Appeal Conference Request”, filed 21 June 2021, with respect to the rejection(s) of claim(s) 1-6 under Young have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 contains a comma, immediately followed by a semicolon (line 2).  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: claim 3 contains the word “andthe” (line 15).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schmidt et al (U.S. 2004/0106959). Schmidt discloses (Figures 7-11) an insulative carrier (par. 0011) including a first side and a second side, [sic]; a set of conductive components where each component includes an electrode portion disposed on the first side of the carrier, and a first tab (par. 0012) and a second tab (par. 0042) that are integral with the electrode portion and extend outward from opposite ends of the electrode portion and through the carrier to the second side of the carrier; a set of conductors where each conductor extends along a longitudinal dimension of the insulative carrier; a plurality of joints, each joint of the plurality of joints coupling a conductor to a corresponding conductive component, the joint being present between an outer edge of the first tab and an outer edge of the second tab; wherein each .
Regarding claim 2, Schmidt disclose (par. 0016) a tubular channel extending from the carrier, the tubular channel including a pre-formed bend; and wherein the conductors of the first set of conductors are further disposed in the tubular channel.
Regarding claim 3, Schmidt discloses (Figures 8-9 and 11) the conductive components are present as a first column and a second column and wherein the set of conductors comprises a first set coupled to the conductive components of the first column and a second set coupled to the conductive components of the second column, the assembly further comprising: a first longitudinally extending channel and a second longitudinally extending channel; a first set of channels extending between the corresponding component of the first column and the first longitudinally extending channel; a second set of channels extending between the corresponding component of the second column and the second longitudinally extending channel; the first set of conductors is disposed in the first longitudinally extending channel; andthe second set of conductors is disposed in the second longitudinally extending channel.
Regarding claim 4, Schmidt disclose (Figure 2) a first tubular channel extending from the carrier and a second tubular channel extending from the carrier, each of the first and second tubular channels including a pre-formed bend; and wherein the first set of conductors is further disposed in the first tubular channel, and the second set of conductors is further disposed in the second tubular channel.
Regarding claim 5, Schmidt discloses (Figures 8-9 and 11) a third column of conductive components, the third column disposed between the first and second longitudinally extending channels and including a first group of conductive components and a second group of conductive components; and a third set of conductors coupled to the first group and a fourth set of conductors coupled to the second group.
Regarding claim 6, Schmidt disclose (Figure 2) a first tubular channel extending from the carrier and a second tubular channel extending from the carrier, each of the first and second tubular channels including a pre-formed bend; and wherein the first set of conductors is further disposed in the first tubular channel, and the second set of conductors is further disposed in the second tubular channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEBORAH L MALAMUD/           Primary Examiner, Art Unit 3792